DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Killian K. Steer on 09/01/2022. 

The application has been amended as follows: 

1. (Previously Presented) An electrochemical gas sensor assembly comprising:
a substrate having a top surface and a bottom surface, the substrate adapted to retain a solid electrolyte, the substrate comprising:
a plurality of electrodes disposed on the bottom surface of the substrate, the substrate adapted to electrically couple to the solid electrolyte; 
a silicon rubber layer disposed on the solid electrolyte; and
a plurality of gas capillaries that permit fluid communication between an ambient atmosphere and at least one of the electrodes in the plurality of electrodes; and,
a one-piece carrier body comprising:
a first surface defining a cavity, the cavity adapted for receiving the substrate; 
a water impermeable coating on at least a portion of the first surface for preventing water transfer through the cavity;
a second surface that is substantially coplanar with an adjacent peripheral edge of the top surface of the substrate when the substrate is received in the cavity; and,
a plurality of electrical contacts disposed on the second surface, each one of the plurality of electrical contacts adapted to electrically couple with a corresponding one of the plurality of electrodes disposed on the bottom surface of the substrate when the substrate is received in the cavity and electrical paths are provided between each one of the plurality of electrical contacts and the corresponding one of the plurality of electrodes.

2. (Original) The assembly of claim 1, wherein the substrate further comprises a plurality of electrical pads adapted to connect to electrically couple each of the electrodes in the plurality of electrodes to the corresponding one of the plurality of electrical contacts.

3. (Previously Presented) The assembly of claim 1, wherein at least a portion of the first surface sealingly engages the adjacent peripheral edge of the top surface of the substrate to form a perimeter seal, such that the cavity is water retaining.

4. (Cancelled) 

5. (Currently Amended) The assembly of claim [[4]]1, wherein the first surface and the second surface meet at an inner perimeter of the second surface, wherein the first surface extends downward to form a reservoir.

6. (Currently Amended) The assembly of claim [[4]]1, wherein the first surface comprises a floor and a shoulder, the shoulder adapted to support the substrate.  

7. (Currently Amended) The assembly of claim [[4]]1, wherein the water impermeable coating comprises a metallic material. 

8. (Currently Amended) The assembly of claim [[4]]1, wherein the plurality of electrical contacts consists of three electrical contacts.

9. (Currently Amended) The assembly of claim [[4]]1, further comprising a cover configured to mate with the carrier body, the cover having an aperture that permits the influx of ambient gasses into the cavity.

10. (Currently Amended) The assembly of claim [[4]]1, wherein the plurality of electrical contacts are adapted to couple to a processing circuit for detecting the presence of ambient carbon monoxide gas, such that a chemical response to ambient gas can be measured electrically. 


Allowable Subject Matter
Claims 1-3 and 5-10 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “a plurality of electrodes disposed on the bottom surface of the substrate, the substrate adapted to electrically couple to the solid electrolyte”, “a silicon rubber layer disposed on the solid electrolyte”, and “a plurality of electrical contacts disposed on the second surface, each one of the plurality of electrical contacts adapted to electrically couple with a corresponding one of the plurality of electrodes disposed on the bottom surface of the substrate when the substrate is received in the cavity and electrical paths are provided between each one of the plurality of electrical contacts and the corresponding one of the plurality of electrodes”. 
The closest prior art of record is considered to be Dodgson et al. (US 6,454,923 B1, previously cited). 
As outlined in the prior office action, Dodgson teaches substrates 12 that retains a wick 13 that comprises a gelled or dry “solid” electrolyte, the substrate has a top surface exposed to 5a and a bottom surface that retains the electrodes 8/9/10 [Col. 14:4 through Col. 15:16; Figs. 10-11]. The substrate comprises electrodes 8/9/10 that are disposed on the bottom surface of the substrate 12 and the substrate is electrically coupled to the wick 13 that comprises the gelled or dry solid electrolyte [Col. 14:4 through Col. 15:16; Figs. 10-11] wherein the substrate is PTFE and is permeable to gas but impermeable to the electrolyte [Col. 14:18-40; Figs. 10-11]). Dodgson further teaches a “one-piece carrier body” as a plastic housing 2 and cylindrical body 3 [Col. 14:4-7; Fig. 10] wherein the entire inner wall of the body reads upon the first surface that forms a central cavity 4 that receives the substrate that retains the electrodes 8/9/10 and the electrolyte 13 [Col. 14:4 through Col. 15:16; Figs. 10-11]. Dodgson further teaches a top surface of the body 2 that Is coplanar with the top edge of the substrate 12. 
Dodgson teaches wherein the plurality of electrical contacts are disposed on the bottom side of the substrate and thus fails to expressly teach wherein the plurality of electrical contacts are disposed on “the second surface”, which is the surface that is substantially coplanar with the adjacent peripheral edge of the top surface of the substrate. Dodgson is further silent with regards to a silicon rubber layer disposed on the solid electrolyte”. There is no teaching, suggestion or motivation in the art for why or how one skilled in the art would add a silicon rubber layer to the solid electrolyte material. The solid electrolyte layer 13 is surrounded by electrodes on both the top and the bottom. The cell of Dodgson is made such that the electrode stack is surrounded by two layers of gas permeable substrates. The purpose of these substrates is to be impermeable to the electrolyte solution but to be permeable to the gas under analysis as described in Col. 14:18-40. The substrates therefore block out the electrolyte from contacting the electrodes through the substrate, but permit gas to flow to the substrates. There would be no reason for adding a silicon rubber layer either directly or indirectly to the solid electrolyte layer as the silicon rubber would provide no benefit for protecting the layers from the electrolyte flow (the substrates perform this function) and would only cause detrimental effects to the increased gas flow resistance. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-3 and 5-10 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795